DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/22/2021 have been considered by the examiner.
Response to Arguments
`	Applicant's arguments filed 4/08/2021 have been fully considered but they are not persuasive. 
Applicants argue that prior art of record Sugawara fails to teach the second coil part includes a plurality of coils disposed to the shake- correction fixing part such that the plurality of coils face the respective first magnets at the two opposite sides of the four sides and the second magnet at another side of the four side, and the first coil part includes a plurality of planar coils disposed to the lens holder such that the plurality of planar coils face the respective first magnets of the first magnets and the second magnet. The examiner respectfully disagrees since Murkami teaches the second coil part  (20) includes a plurality of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US Patent Publication Number 2017/0192195 A1) in view of Sugawara (US Patent Number 10,725,313 B2).
Murakami discloses, as claimed in claim 1, (See Figures 4-6) a lens driving device (1), comprising: an auto-focusing driving part (11) including: a first coil part (112) to be disposed at a periphery of a lens holder (111) that holds a lens part; a magnet part (122) to be disposed to be spaced apart in a radial direction from the first coil part; and a first supporting member (14) 
Murakami fails to teach a side positioned opposite the second magnet is a no-magnet-disposing part in which no magnet is disposed. In a related endeavor, Sugawara teaches a lens driving device (100), comprising: (See Figure 5-) a side (147 in Fig. 5) positioned opposite the 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the lens driving device, as taught by Murakami, with the no-magnet-disposing part, as taught by Sugawara, for the purpose of providing a way so that high reliability can be ensured, and the OIS sensitivity can be increased, while simplifying the assembly work (Column 3, lines 30-32).
Murakami fails to disclose, as claimed in claim 2, wherein the lens holder is disposed at a position shifted toward the no-magnet-disposing part inside a magnet holder that holds the magnet part. In a related endeavor, Sugawara teaches a lens wherein the lens holder is disposed at a position shifted toward the no-magnet-disposing part (21 in Figure 5) inside a magnet holder (121) that holds the magnet part.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the lens driving device, as taught by Murakami and Sugawara, with the no-magnet-disposing part, as taught by Sugawara, for the purpose of providing a way so that high reliability can be ensured, and the OIS sensitivity can be increased, while simplifying the assembly work (Column 3, lines 30-32).
Murakami discloses, as claimed in claim 3, wherein the second magnet has a size greater than a size of each of the first magnets (size of 122 is bigger than magnets 15).
Murakami fails to disclose, as claimed in claim 4, wherein the first magnets are disposed at respective positions shifted toward the no-magnet-disposing part. In a related endeavor, Sugawara teaches wherein the first magnets (122) are disposed at respective positions shifted toward the no-magnet-disposing part.

Murakami fails to disclose, as claimed in claim 5, wherein a shape of the first coil part is such that a region of the first coil part facing each of the first magnets and a region of the first coil part facing the second magnet have a length substantially the same as one another. In a related endeavor, Sugawara teaches wherein a shape of the first coil part (211) is such that a region of the first coil part facing each of the first magnets (122) and a region of the first coil part facing the second magnet have a length substantially the same as one another (see Figure 5).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the lens driving device, as taught by Murakami and Sugawara, with the coil and magnets, as taught by Sugawara, for the purpose of providing a way so that high reliability can be ensured, and the OIS sensitivity can be increased, while simplifying the assembly work (Column 3, lines 30-32).
Murakami discloses, as claimed in claim 7, wherein the second magnet is magnetized such that a magnetized region of the second magnet as seen in a section perpendicular to a longitudinal direction of the second magnet is divided into two magnetized regions (S and N) in the optical-axis direction while divided into two magnetized regions in the radial direction, and wherein adjacent pairs of the divided magnetized regions have magnetic poles different from each other (see Figure 11).
Murakami discloses, as claimed in claim 8, further comprising: a yoke (123) to be interposed between the second magnet (122B) and the first coil part (See Figure 7).

Murakami discloses, as claimed in claim 10, a camera module, comprising the lens driving device (.para. [0001]).
Murakami discloses, as claimed in claim 11, a camera mount device, comprising: the camera module (.para. [0002]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOURNEY F SUMLAR/Examiner, Art Unit 2872                                                                                                                                                                                                        21 February 2022
/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872